Citation Nr: 1739847	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  08-23 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for fibromyalgia, to include as secondary to service-connected back disability. 

2. Entitlement to service connection for asthma, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Ballard Jr., Associate Counsel



INTRODUCTION

The Veteran had active military service from February 1966 to February 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal of an April 2007 rating decision which denied service connection for fibromyalgia and a June 2009 rating decision which denied service connection for asthma, both from the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In March 2009, the Veteran testified before a decision review officer (DRO) at the RO. A transcript of the hearing has been associated with the claims file.

In May 2012, June 2014, and December 2015 the Board remanded the claim for service connection or fibromyalgia for additional development.

The issue of entitlement to service connection for asthma is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's fibromyalgia is not causally related to service, or caused or aggravated by his service-connected back disability. 


CONCLUSION OF LAW

The criteria for service connection for fibromyalgia, to include as secondary to a service-connected back disability, have not been met. 38 U.S.C.A. §§ 1101, 1110, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In May 2012, June 2014, and December 2015, the Board remanded the issue of service connection for fibromyalgia. All remand instructions were properly followed in the January 2016 medical opinion. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

As there is no indication of the existence of additional evidence to substantiate the claims, no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

II. Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

Service connection may also be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Finally, under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection. 38 U.S.C.A. § 1154(a). The Veteran does not argue and the record does not show that the claimed disability was the result of participation in combat with the enemy, and the combat provisions of 38 U.S.C.A. § 1154(b) do not apply.

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion. 38 C.F.R. § 3.159. 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence. Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran. 38 U.S.C.A. § 5107(b).

III. Factual Background

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence pertinent to the issue on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's service treatment records (STRs) are devoid of treatment for or diagnosis of fibromyalgia. 

In medical records from Bassett Medical Services January 1991 it is noted that the Veteran has a history of fibromyalgia. 

In medical records from St. Vincent Hospital; Methodist Occupational Health Centers (MOHC) dated November 2005, it is again noted that the Veteran has a history of fibromyalgia. MOHC medical records continued to note the Veteran's fibromyalgia symptoms and history in February and November 2006. 

The Veteran filed his claim for service connection for fibromyalgia in May 2006. 

SSA records dated November 2006 also note a diagnosis of fibromyalgia. 

In a May 2012 decision, the Board granted the Veteran service-connection for his back condition and established, based on his March 2009 RO hearing testimony, that during military service in Germany, he injured his back when he fell out of a truck. 

In a June 2012 statement, the Veteran reported that he was diagnosed with fibromyalgia by Dr. L. five weeks after his back surgery was performed by Dr. Dr. G. In his March 2009 RO hearing, the Veteran testified that "they" had told him that his pain was being caused by fibromyalgia. However, in a letter dated October 2006, the Veteran informed VA that his medical records from Dr. L. no longer exist because they are only kept for 7 years. 

The Veteran was afforded a VA examination in July 2012. The examiner noted that the Veteran was diagnosed with fibromyalgia around the time of his lumbar spine surgery and that the Veteran reported being diagnosed in 1984. 

The Veteran was provided a Disability Benefits Questionnaire (DBQ) medical opinion in September 2014. That clinician concluded that fibromyalgia was less likely than not incurred in or caused by service.  The clinician found that November 2005 treatment records following a fall showed no symptoms noted "that would related to or lead to causing or an aggravation of preexi[s]ting fibromyalgia."  The clinician also stated that January 2006 treatment records stated that the Veteran had been diagnosed 20 years ago (in 1986 which was many years after service) and that therefore fibromyalgia was not related to service.  

The Veteran was afforded another VA examination with a medical opinion in January 2016. The examiner stated that he reviewed the Veteran's VA treatment records and his virtual claims file. The examiner opined that it is less likely than not that the Veteran's fibromyalgia was incurred in the service. This opinion was based on the fact that "[t]he service treatment records are silent for diagnosis of fibromyalgia" and "[t]here is no mention of fibromyalgia in the medical records until 1984, 16 years after discharge from the service." The examiner opined that it is less likely than not that the Veteran's fibromyalgia was due to falling off a truck and sustaining a back injury as fibromyalgia was not mentioned in the medical records until 17 years after the 1967 back injury. 

The examiner also found that it is less likely than not that the Veteran's fibromyalgia is caused by his service connected back disability. The examiner went on to state that "[i]n fibromyalgia, there are no 'objective' physical findings or specific laboratory or radiograph abnormalities that characterize fibromyalgia. Fibromyalgia is a disorder characterized by the presence of soft tissue pain affecting the muscles, ligaments and tendons. The Veteran's back condition has a specific identifiable etiology related to degenerative disease of the lumbar spine.  There are no studies that support a causal relation between the development of fibromyalgia secondary to degenerative lumbar spine disease."  The examiner also concluded that fibromyalgia was not aggravated by the service-connected back disability as fibromyalgia and lumbar spine disease are distinct disorders and "[t]here are no studies that support the presence of degenerative lumbar disease as a cause of permanent worsening of fibromyalgia beyond its normal progression."

IV. Analysis 

The Veteran contends that his fibromyalgia was caused by his service-connected back disability. The Board concludes that the probative and competent evidence of record is against the Veteran's claim of entitlement to service connection for fibromyalgia, to include as secondary to a service-connected back disability.  

Regarding direct service connection, there is medical evidence demonstrating that the Veteran has a current diagnosis of fibromyalgia. Also, as noted above, the Board has already conceded that the Veteran fell out of a truck during his military service in Germany, qualifying as an in-service injury. However, the Board finds that no nexus exists between the Veteran's service, including his in-service back injury, and his current fibromyalgia. 

First, his STRs do not any diagnosis or complaints of fibromyalgia. Thus, the evidence does not favor a finding that the Veteran had fibromyalgia in service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

The Board now turns to the question of whether service connection for fibromyalgia may be granted on the basis that the disability was first diagnosed after service, considering all the evidence, including that pertinent to service under 38 C.F.R. § 3.303(d). The January 2016 VA examiner determined that no nexus existed between the Veteran's service and his current disability, which he supported with detailed rationale. There are no medical opinions of record providing any positive relation between the Veteran's fibromyalgia and his military service. Thus, the Board finds that service connection on a direct basis for the Veteran's fibromyalgia is not warranted.

The Board now turns to the issue of secondary service-connection. 38 C.F.R. § 3.310. As previously stated, the Veteran is currently service-connected for a back disability. However, the only nexus opinions of record state that the Veteran's fibromyalgia was not caused or aggravated by his service-connected back disability. There are no other medical opinions of record to dispute these findings. Thus, the Board finds that service-connection on a secondary basis is not warranted. 

The weight of the evidence is against the claim; there is no doubt to be resolved. 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.  Service connection for fibromyalgia is denied.


ORDER

Entitlement to service connection for fibromyalgia, to include as secondary to a service-connected back disability, is not warranted. 


REMAND

The Veteran claims entitlement to service connection for asthma, to include as secondary to a service-connected disability. 

The Board notes that the medical opinion presented in the August 2016 VA examination report addressing the asthma service connection issue on appeal incompletely addresses the Veteran's theory of secondary service connection. The August 2016 VA examination report VA medical opinion only addresses the causation aspect of secondary service connection, and does not address the aggravation aspect, with respect to the asthma service connection claim on appeal. 38 C.F.R. § 3.310. The United States Court of Appeals for Veterans Claims (Court) held that "it is a big stretch of the English language to construe the phrase 'no etiological relationship ...' as encompassing aggravation." Allen v. Brown, 7 Vet. App. 439, 449 (1995). It does not appear that the August 2016 VA examiner's use of the phrasing "the condition claimed is less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service connected condition" encompasses consideration of aggravation any more clearly than the Court's disapproved example. Thus, the Board finds that a remand is warranted to fulfill VA's duty to assist by obtaining an adequate medical opinion that clearly contemplates the Veteran's claim that his asthma has been aggravated by his service-connected disabilities. Once VA undertakes an effort to provide an examination, it must provide an adequate one. See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Accordingly, the case is REMANDED for the following action:

1.  Please obtain any outstanding treatment records with respect to the Veteran's asthma. 

2.  Regarding the claim for entitlement to service connection for asthma, to include as secondary to service-connected disabilities, please arrange for a supplemental medical opinion (with examination only if deemed necessary by the opinion provider) to address the question of aggravation. The Veteran's claims-file must be reviewed by the opinion provider. Based on review of the record, the opinion provider should respond to the following:

(a) For the Veteran's asthma, is it at least as likely as not (a 50% or greater probability) that such disability was aggravated (worsened in any degree of severity) by his service-connected disabilities. 

(b)  If the opinion is to the effect that the service-connected disabilities aggravated his asthma, please identify, to the extent possible, the degree of additional disability (pathology/impairment) resulting from such aggravation, indicating the "baseline" severity of such disability prior to any aggravation by a service-connected disability and the level of severity existing after the aggravation occurred.

The opinion provider must explain the rationale for all opinions provided.

3. Then readjudicate the claim on appeal. If it remains denied, please issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond. The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. C. Graham 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


